Citation Nr: 0403289	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-02 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of hemorroidectomy.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer.  

3.  Entitlement to an increased (compensable) evaluation for 
tonsillitis, post operative.  

4.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 40 percent disabling.  

5.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, currently rated as 30 percent 
disabling.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from October 1951 to 
October 1953.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO) in which service 
connection for duodenal ulcer was granted and assigned a 10 
percent evaluation.  The RO denied the veteran's claims for 
increased evaluations for tonsillitis, diabetes mellitus and 
arteriosclerotic heart disease.  Entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of hemorroidectomy and 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service connected 
disorders were also denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of hemorroidectomy, entitlement to an increased 
evaluation for diabetes mellitus and entitlement to a total 
rating for compensation purposes based on individual 
unemployability due to service connected disorders will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
service-connected duodenal ulcer is active or manifest by 
more than mild symptoms; it is not productive of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  

2.  The veteran's tonsillitis, post operative is manifested 
by complaints of frequent hoarseness and voice loss and 
recovery in a normal conversation.  

3.  The veteran's arteriosclerotic heart disease was 
manifested by complaints of angina and objective examination 
findings of adequate biventricular function, normal ejection 
fraction, normal chest x-ray and METs of 4.7.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, Part 4, including § 4.114, Diagnostic 
Code 7305 (2003).  

2.  The criteria for a compensable evaluation for 
tonsillitis, post operative have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, Part 4, including § 4.97, Diagnostic 
Code 6516 (2003).  

3.  The criteria for an evaluation in excess of 30 percent 
for arteriosclerotic heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 4.104, 
Diagnostic Code 7005 (effective prior to and after January 
12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
July 2002 RO letter, and he was informed by the July 2002 
Supplemental Statement of the Case (SSOC) of the provisions 
of the VCAA.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  In addition, the RO 
obtained the veteran's service medical records and his post 
service VA medical records.  There is no indication that 
additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Increased and Initial Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

The Board notes that this claim involves the veteran's 
dissatisfaction with the initial rating for duodenal ulcer 
assigned following the original grant of service connection 
in August 1997.  The United States Court of Appeals for 
Veterans Claims (Court) has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating assigned, the entire evidentiary 
record from the time of the veteran's claim for service 
connection to the present is of importance in determining the 
proper evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA examinations 
conducted in July 1997, May 1998 and September 1999 and the 
reports of VA in-patient and outpatient treatment rendered 
between January 1995 and July 2002.  

A.  Duodenal Ulcer  

Service connection for duodenal ulcer was granted in an 
August 1997 rating decision.  A 10 percent evaluation was 
assigned under Diagnostic Code 7305.  Pursuant to Diagnostic 
Code 7305, a 10 percent rating is warranted for ulcer disease 
when it is characterized as mild, with recurring symptoms 
once or twice yearly.  A moderate ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations, warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when the ulcer is moderately 
severe, with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.  Finally, a duodenal ulcer warrants a 60 percent 
evaluation when it is severe, causing pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

The regulations also provide that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

VA medical records show that an endoscopy was performed in 
June 1996.  There was a 5 mm by 5 mm duodenal ulcer of the 
duodenal bulb located on the anterosuperior wall.  There was 
diffuse mucosal erythema involving the duodenal bulb.  

At the August 1999 RO hearing the veteran testified that he 
was taking aspirin for his heart condition and this produced 
stomach pain.  He reported that he was using Tagament, Pepto-
Bismol and that he ate a lot of fiber.  The veteran stated 
that at times there was blood in his feces but it was 
apparently due to his hemorrhoids.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for an initial 
rating in excess of 10 percent for his service-connected 
duodenal ulcer.  The Board finds that the competent medical 
evidence does not show that the service-connected duodenal 
ulcer is manifest by a moderate ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  VA in-patient and outpatient treatment 
rendered between January 1995 and July 2002 show that the 
veteran was seen for complaints related to his duodenal ulcer 
four times in 1996.  Although, the veteran was seen for 
symptoms fours time in 1996 he has not been seen for 
complaints related to his duodenal ulcer since 1996.  

At the May 1998 VA examination the veteran reported that he 
was taking Pepcid with no ulcer symptoms.  Recently aspirin 
was restarted with judgment of his cardiologist.  Bleeding 
had not reoccurred.  The veteran reported some heartburn, 
normal appetite and stable weight.  There was no history of 
vomiting, hematemesis or melena.  The veteran was using 
Pepcid, anti-acids and aspirin.  There was no history of 
circulatory disturbance, hypoglycemic reactions, diarrhea, or 
constipation.  There was no history of colic pain or 
bloating.  On physical examination there was no evidence of 
weight gain or loss.  There was no evidence of anemia.  
However, there was epigastric tenderness but no rebound.  The 
gastrointestinal series was normal.  The diagnosis was 
aspirin induced duodenal ulcer in 1996 or 1997, cured without 
residuals.  

At the September 1999 VA examination the veteran complained 
of heartburn associated with excessive bloating, pyrosis and 
acid reflux.  He denied vomiting, hematemesis, abdominal pain 
and weight changes.  The veteran complained of melena, 
sporadically every two or three months.  He is under 
treatment with Zantac.  There was no history of circulatory 
disturbances.  The veteran reported sporadic diarrhea and 
complained of chronic constipation.  On physical examination 
there was no sign of anemia.  Bowel sounds were positive and 
the abdomen was soft and depressible.  The upper 
gastrointestinal series dated June 11, 1998 reported with 
mild gastroesophageal reflux, otherwise reported as normal.  

The medical records above do not show treatment for recurring 
episodes of ulcer disease or more than moderate symptoms 
attributed to such during the period of time in question.  
Here, the veteran does not have an active ulcer and there is 
no competent evidence to show that a stomach ulcer has been 
manifested by more than mild symptoms in recent years.  
Consequently, the Board concludes that there are no 
distinctive periods where he veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent under Diagnostic Code 7305.  

The Board also finds that, with such few symptoms and in the 
absence of any objective evidence of impairment, the severity 
of the overall disability picture does not warrant elevation 
to the next higher evaluation.  See 38 C.F.R. § 4.114.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
duodenal ulcer.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged 
ratings," pursuant to Fenderson, supra.  However, the record 
does not contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
service-connected duodenal ulcer met or nearly approximated 
the criteria necessary for a disability rating in excess of 
10 percent.  

B.  Tonsillitis, Post Operative 

The veteran's service connected tonsillitis, post operative, 
is currently rated as 0 percent disabling under Diagnostic 
Code 6516.  Post operative tonsillitis is not specifically 
addressed in the rating schedule.  Conditions, which are not 
specifically listed in the rating schedule, may be rated by 
analogy to other conditions.  38 C.F.R. § 4.20.  Pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6516, the RO has evaluated 
the veteran's tonsillitis, post operative, by analogy to 
chronic laryngitis, which is the most appropriate analogue to 
the veteran's tonsillitis, post operative.  

A 30 percent evaluation is assigned when there is hoarseness 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A 10 
percent evaluation is warranted for chronic laryngitis with 
inflammation of the vocal cords or mucous membranes and 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516.  When 
the criteria for a compensable rating of a diagnostic code 
are not shown, a zero percent rating is assigned.  38 C.F.R. 
§ 4.31.  

After a review of the evidence of record, it is found that 
the evidence does not support entitlement to a compensable 
evaluation for the veteran's service-connected tonsillitis, 
post operative.  The evidence of record, while noting that 
the veteran complained of frequent hoarseness and voice loss 
with recovery, does not show the presence of inflammation of 
the vocal cords or mucous membranes.  

In this regard, VA in-patient and outpatient treatment 
rendered between January 1995 and July 2002 show that 
December 1995 the veteran complained of frequent hoarseness.  
Furthermore, at the May 1998 VA examination the veteran 
complained that he lost his voice in a normal conversation, 
but recovered it.  He stated that an abnormality was 
discovered in his pharynx during an endoscopic examination.  
The veteran reported that he had not been seen for his 
symptoms, although he was under care of the cardiology 
service at the hospital.  He indicated that he had not been 
incapacitated for this condition.  Physical examination 
revealed a normal pharynx.  An indirect laryngoscopy showed 
normal vocal cords without any laryngeal abnormality at the 
present time.  The hypopharynx and vallecula as well as the 
piriform sinuses were completely normal.  The diagnosis was 
status post tonsillectomy.  

Therefore, the objective evidence does not support a finding 
of entitlement to a compensable evaluation at this time.  As 
a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected tonsillitis, post 
operative.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

C.  Arteriosclerotic Heart Disease  

The history of this disability shows that in an August 1986 
rating decision the RO granted service connection for 
arteriosclerotic heart disease as secondary to the service 
connected diabetes mellitus.  A 30 percent evaluation was 
assigned.  

The veteran's arteriosclerotic heart disease is currently 
rated under Diagnostic Code 7005.  The Board notes that the 
schedular criteria for evaluation of diseases of the 
cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOGCPREC 3-2000 (April 2000).  

Arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack with ordinary manual labor feasible 
necessitates a 30 percent evaluation.  Arteriosclerotic heart 
disease following a typical history of acute coronary 
occlusion or thrombosis or with a history of substantiated 
repeated anginal attacks with more than light manual labor 
not feasible calls for a 60 percent evaluation.  A 100 
percent evaluation is warranted during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock.  After 6 months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded also requires a 100 percent evaluation.  38 C.F.R. 
§ 4. 104, Diagnostic Code 7005 (1997).  

Under the current regulations documented coronary artery 
disease resulting in workload of greater than 5 METs but not 
greater than 7 METs, with dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray 
warrants a 30 percent evaluation.  More than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent requires a 60 percent evaluation.  A 100 percent 
evaluation is warranted for chronic congestive heart failure, 
or; workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2003).  

VA in-patient and outpatient treatment rendered between 
January 1995 and July 2002 show that in January 1995 the 
veteran reported occasional palpitation.  In February 1995 
the veteran complained of chest pain and was advised to use 
nitroglycerin.  He was admitted in February 1995 for chest 
pain.  Electrocardiograph showed atrialtrigeminy and poor 
right wave progression V1-V2.  The veteran remained 
asymptomatic.  B-blockers were re-started because of a heart 
rate of 100/min and electrocardiogram interpretation was not 
compatible with Mokiff II.  In June 1995 systolic ejection 
murmur was quiet, but heard immediately upon placing the 
stethoscope on the chest.  Fourth heart sound was present.  
In January 1997 systolic ejection murmur was very faint, 
heard only after the listener had tuned in.  Fourth heart 
sound was present.  

At the July 1997 VA examination the veteran reported that he 
had an acute myocardial infarction in 1986.  He indicated 
that he remained with angina every two or three months 
responding quickly to Nitroglycerin use sublingually.  On 
examination the chest showed symmetric expansions with lungs 
clear to auscultation and percussion.  Heart sounds showed no 
murmurs, no fourth heart sound but no third heart sound.  The 
veteran's abdomen was soft and depressible without 
visceromegaly.  No masses were palpable.  The examiner noted 
that the veteran had coronary heart disease.  Blood pressure 
was 120/80.  Multigated angiogram test in 1995 was 605 
ejection fraction.  

VA in-patient and outpatient treatment records dated January 
1998 the veteran was evaluated for symptoms suggesting angina 
equivalent.  The February 1998 myocardial perfusion 
impression was that there was scintigraphic evidence of a 
complete perfusion defect involving the left ventricular apex 
with extension into the distal anteroseptal wall with no 
signs of reversible ischemia of the heart rate obtained.  In 
May 1998 he was feeling well except for occasional episodes 
of palpitations associated to shortness of breath.  

At the May 1998 VA examination the physician noted that the 
veteran was a diabetic of long standing since 1951 on oral 
hypoglycemic agents, was hospitalized at the VA hospital with 
ischemic heart problems and a final diagnosis of inferior 
wall myocardial infarction was made.  The veteran remained 
with post infarction angina occurring approximately twice a 
month and related to efforts.  The veteran complained of 
palpitation and giddiness with the angina.  The examiner 
commented that the veteran had a history of angina, dyspenea 
and fatigue unrelated to efforts, even at rest.  The 
veteran's current therapy consisted of Norvac 10mg, Lopressor 
100 mg, Isordil 10 mg, Zocor 10 mg, Aspirin 335 mg daily and 
Nitroglycerin as needed.  On examination the veteran's blood 
pressure was 130/70.  His heart size was normal.  

At the August 1999 RO hearing the veteran testified that he 
suffered a heart attack in 1986.  He stated that he was 
taking four medications for his heart.  The veteran reported 
that he walked twenty minutes every morning for five days and 
that he lacked air after five to ten minutes.  He testified 
that he used nitroglycerin for chest pain and reported 
feeling chest pain after walking a fourth of a mile.  

At the September 1999 VA examination the examiner noted that 
the veteran had a history of arterial hypertension since 
approximately 12 years ago.  The veteran also had a history 
of old myocardial infarction admitted to the VA medical 
Center in February 1986.  The veteran had a history of 
diabetes mellitus type II since 1951 on treatment with 
Glyburide and Metformin.  He had a past history of cigarette 
smoking for 12 years of one pack a day and quit 30 years ago.  
The veteran had a history of hypercholesterolemia under 
treatment with Zocor 10 mg every day.  The veteran reported 
another admission to the VA medical Center four to five years 
ago with a diagnosis of unstable angina.  He used to be 
followed at the cardiology clinic for a about 10 years until 
1998 when he was referred to the Primary Care Clinic where he 
has been followed up to the present.  The veteran reported 
several visits to the emergency room at the VA Medical Center 
due to chest pain.  He stated that chest pain occurred at 
rest or at mild efforts.  The veteran was under treatment 
with nitroglycerin sublingual as occasion requires, 
hydrochlorothiazide 25 mg every day, aspirin 325 mg every 
day, Norvasc 10 mg every day, metoprolol 50 mg every day 
andisordil 10 mg three times a day.  On examination the 
veteran's chest was symmetric to expansion.  Rhythm was 
regular, bradycardic without extra sounds.  Posterior 
myocardial infarction was palpated inside midclavicular line.  
Myocardial perfusion stress test dated February 1998 reported 
with perfusion defect of left ventricular apex and distal 
anteroseptal well.  The electrocardiogram reported with sinus 
bradycardia and first degrees AV block, otherwise normal.  
The diagnoses included hypertensive and arteriosclerotic 
heart disease, unstable angina and peripheral vascular 
insufficiency.  

In applying the criteria effective prior to January 12, 1998 
for this disability the Board finds that the preponderance of 
the evidence is against a finding of a history of acute 
coronary occlusion or thrombosis or substantiated repeated 
anginal attacks which preclude more than light manual labor 
for a 60 percent rating, or recent coronary occlusion or 
thrombosis or residual findings of congestive heart failure, 
angina on moderate exertion, or inability to engage in more 
than sedentary employment required for a 100 percent 
evaluation.  Indeed, the veteran remained asymptomatic in 
February 1995.  VA medical records show that in March 1995 
the computer scans impression was no symptoms reported.  The 
May 1995 chest x-ray was essentially normal.  The December 
1995 multigated angiogram revealed adequate biventricular 
function.  

The Board further notes that in January 1996 the veteran 
reported that he felt much better.  He had not had chest pain 
within the past 6 months.  In August 1996 the assessment was 
coronary artery disease status post myocardial infarction 
stable at present.  The Board also observes that at the May 
1998 VA examination the veteran complained of being unable to 
find a job because of the multiple serious conditions he 
presented.  But, the examiner saw no need for a special 
examination at that time.  VA in-patient and outpatient 
treatment records dated June 1998 to July 1999 showed that 
the veteran complained of occasional chest pain, otherwise he 
felt well without complaints.  The Board finds that the 
veteran's symptoms of chest pain, and occasional episodes of 
palpitations associated to shortness of breath do not meet 
the criteria for an evaluation in excess of 30 percent under 
the criteria effective prior to January 12, 1998.  

Similarly, the Board further finds that the veteran's 
arteriosclerotic heart disease continued to be manifested by 
symptoms that were not productive of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent or chronic congestive heart failure, or; workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent as required for 
a higher evaluation under the criteria effective on and after 
January 12, 1998.  Specifically, the veteran was asymptomatic 
from a cardiology standpoint at the July 1997 VA examination.  
The diagnoses included incomplete arterioventricular block 
with good left ventricular function.  The Board further notes 
that there was no evidence of congestive heart failure at the 
May 1998 VA examination.  According to the electrocardiogram 
there was normal sinus rhythm and no murmurs.  The stress 
multigated angiogram revealed adequate systolic performance.  
Thallium graded exercise test was negative for reversible 
ischemia.  

Indeed, the April 1998 multigated angiogram reported adequate 
biventricular function and normal ejection fraction.  The 
Board also observes that on examination at the September 1999 
VA examination there was no evidence of congestive heart 
failure, rales, edema or liver enlargement.  The September 
1999 VA examiner noted that the May 1998 chest x-rays was 
normal.  Although, myocardial perfusion stress test dated 
February 1998 reported with 4.7 METs the September 1999 VA 
examiner indicated that the only myocardial infarction by 
history.  Thus, the Board finds that a preponderance of the 
evidence is also against entitlement to a rating in excess of 
30 percent for arteriosclerotic heart disease under the 
criteria effective on and after January 12, 1998.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

An initial rating in excess of 10 percent for duodenal ulcer 
is denied.  

A compensable evaluation for tonsillitis, post operative, is 
denied.  

An evaluation in excess of 30 percent for arteriosclerotic 
heart disease is denied.  


REMAND

In his claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of hemorroidectomy the 
veteran contends that there is a piece of flesh hanging from 
his anus after the June 1995 hemorroidectomy.  The RO has not 
examined the veteran's anus.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); Littke v. Derwinski, 1 Vet. App. 90 (1991).

With regard to the veteran's claim for an increased 
evaluation for diabetes mellitus the Board notes that the 
last page of the May 1998 VA diabetes examination report is 
missing.  In order to ensure that the record is complete, it 
is found that the RO should ascertain the missing page from 
the May 1998 VA diabetes examination report.  Therefore, 
remand for the purposes of obtaining this record and 
associating it with the claims folder is necessary to ensure 
full compliance with due process requirements.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Because an increased evaluation for diabetes mellitus and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of hemorroidectomy could affect the determination 
of whether the veteran's service-connected disabilities 
precluded him from obtaining and following substantially 
gainful employment, those issues are inextricably intertwined 
with the determination as to whether the veteran is entitled 
to a total rating based on unemployability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  

Also, in regard to the claim of entitled to a total rating 
based on unemployability a review of the record reflects that 
the veteran was granted disability benefits by the Social 
Security Administration (SSA).  The claims file does not 
currently contain the records from the SSA.  On remand, these 
records should be obtained.  Murincsak v. Derwinski, 2 Vet.  
App. 363 (1992).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also the Veterans 
Benefits Act of 2003, P. L. 108-, Section 
701 38 C.F.R. and § 3.159 (2003).  

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
identify the current diagnosis for any 
residuals of a hemorroidectomy present.  
With respect to any residuals of a 
hemorroidectomy identified, the examiner 
should provide an opinion as to whether 
it at least as likely as not that the 
proximate cause of the disorder was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing medical treatment for the 
veteran's hemorrhoids, or an event not 
reasonably foreseeable.  The rationale 
for all opinions expressed should be 
explained.  The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  The examination report is to 
reflect whether such a review of the 
claims file was made.  

3.  After obtaining any necessary 
authorizations, an attempt should be made 
to obtain the veteran's SSA records, and 
to associate them with the claims file.  

4.  The RO is requested to obtain the 
last page of the May 1998 VA diabetes 
examination report.  

5.  The veteran should be afforded a VA 
general medical examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, the examiner is to 
provide an opinion regarding the 
veteran's ability to obtain and maintain 
gainful employment.  

6.  In the event that the examiner 
determines that the veteran is 
unemployable, the examiner is requested 
to express an opinion as to whether the 
reason for the veteran's inability to 
obtain and maintain a substantially 
gainful occupation is the result of the 
service connected disabilities alone, 
without regard to the veteran's age or 
non-service-connected disabilities.  

7.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claims in light of any 
additional evidence obtained.  

8.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



